DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application was previously amended in the Notice of Allowance filed 12/24/2020 as follows: 
	Claim 7: replace the phrase "first the nut" with --the first nut--
Claims 11-12, 21-22 and 34-35: --cancel claims 11-12, 21-22 and 34-35
Authorization for this examiner’s amendment was given via telephone by the Attorney of Record, Jeffrey G. Killian, on 12/11/2020.
The application is now being further amended as follows: 
Claim 36: insert a period at the right end of the term “device” in the last line of the claim.
Previously Presented Reasons for Allowance
NOTE: the reasons for allowance are being re-presented only for completeness and clarity of the record. No changes have been made.

The prior art, as exemplified by Skawden et al. (US 2,838,090 A), Cloup (US 4,719,781 A), Taylor et al. (US 5,044,186 A), Sakuma et al. (JP S59144526 A) and Mosburger (US 4,516,454 A), fails to anticipate or render obvious in combination the following limitations in combination with the other limitations of the claims:
Regarding claim 1: “wherein the first pair of rails extends through the pair of through holes of the first holding device” and “wherein the second pair of rails extends through the pair of through holes of the second holding device”.
Regarding claim 28: “wherein the first nut clamps holding devices that are mounted on the at least one of the first rail and the second rail against each other and against the stop”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725

/TERESA M EKIERT/Primary Examiner, Art Unit 3725